GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
In this case we are required to consider petitions from organizations in the publishing or broadcasting business and the position of defendant-appellee Dana G. Kirk, who withdrew from this appeal. These proceedings are unique in that they pose possible conflicts between the First Amendment right to know what takes place in a judicial proceeding and the Sixth Amendment right to a fair trial.
At the outset, the case involved charges against the former head basketball coach at Memphis State University including income tax evasion, obstruction of justice and other offenses. The case attracted what is described in the record as “mammoth pretrial publicity.” As a result of these circumstances, Judge Horton decided to use a device which emitted white noise during voir dire proceedings, making the questioning of one juror by the court or counsel inaudible to other potential jurors, and to the public and press attending the trial. Jury selection began on September 12, 1988, and continued through Thursday, September 15, 1988, when the jury was sworn. It should be noted that no objection was made initially to the use of the noise device.
On September 13, 1988, a question concerning this procedure was raised by a reporter employed by one of the inter-venors.
The next day, several media organizations sought to intervene for the limited purpose of challenging the closure of voir dire proceedings and seeking open voir dire proceedings. Following argument, the court granted petitioners’ motions to intervene for the limited purpose of challenging the closure of voir dire proceedings, but denied the petitions for open voir dire proceedings. The court decided:
that the right of Mr. Kirk to a fair and impartial trial might well be un*648dermined by immediate expressions of such views as described above in the courtroom and by immediate publicity in the media of answers to questions given by potential jurors in this area, especially where opinions may be expressed relating to what may have been heard and discussed, read and discussed, opinions formed or present views on guilt or innocence or whether the government should have even sought an indictment of Mr. Kirk in this case. (Tr. 461) (emphasis added)
The court stated that a transcript of all voir dire proceedings, including those effectively closed to the public and press through the use of the noise device, would be available to the media and other interested persons “immediately upon the selection of a jury to try this case.” On October 26, 1988, the transcript of the voir dire proceedings was filed with the clerk of court and made available, for a fee, to the intervenors.
The second issue raised in this appeal concerns certain statements made by the district court at the conclusion of the trial. On November 15, 1988, following approximately eight weeks of trial, the jury in the underlying criminal case returned its verdict, finding defendant guilty on five counts of the indictment and not guilty on four counts. Following the verdict, the district court told the jurors:
May I ask you one other thing before you leave, that is, do not talk about the case. You don’t have to. No one can require you to do that. And should, down the road, it become necessary, you will hear from the court. So, if you will do that, we will appreciate it, also. Thank you. (Tr. 4).
Understandably confused by that statement, petitioners attempted to contact several of the jurors at the conclusion of the trial, but were rebuked in their attempts at interviews. Some of the jurors specifically referred to the statements of the district court in refusing to answer questions. Consequently, the petitioners filed a “Motion to Clarify Order Prohibiting Jurors From Communication With Others Concerning Criminal Case. Or, in the Alternative, To Vacate Said Order”. The district court disposed of this motion with the single word “denied”.
I.
As to the voir dire issue, the instant case is controlled by the Supreme Court decision of Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984) (“Press-Enterprise I”) and its successor case, Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 106 S.Ct. 2735, 92 L.Ed.2d 1 (1986) (“Press-Enterprise II”). Both Press-Enterprise I and Press-Enterprise II hold that there is a fundamental guarantee of open public proceedings in criminal trials, which includes the proceedings for the voir dire examinations of potential jurors. 464 U.S. at 505-510, 104 S.Ct. at 821-824. Thus, there is a strong presumption of open voir dire examinations. Closure must be justified by the finding of an overriding governmental interest, and must be narrowly tailored to serve that interest. Id. at 510, 104 S.Ct. at 824, citing Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982).
In Press-Enterprise I, the Court noted “the [overriding] interest is to be articulated along with findings specific enough that a reviewing court can determine whether the closure order was properly entered.” 464 U.S. at 510,104 S.Ct. at 824. More significantly, in Press-Enterprise II, the Court, in the context of a preliminary hearing but relying on Press-Enterprise I, wrote:
The First Amendment right of access cannot be overcome by the conclusory assertion that publicity might deprive the defendant [of the right to an impartial verdict]. 478 U.S. at 15, 106 S.Ct. at 2743.
It is our view that the naked assertion by the district court in this case that defendant’s Sixth Amendment right to a fair trial “might well be undermined”, without any specific finding of fact to support that conclusion, was insufficient to justify closure under Press-Enterprise I and Press-*649Enterprise II. We thus reverse as to the voir dire issue.
II.
The second issue in this case presents special problems. The petitioners urge this court to accept Judge Horton’s post-trial statement to the jury as a gag order, while defendant Kirk maintains that it is mere advice.
As to this issue, the summary disposition of the district court by simply writing “denied” prevents effective appellate review. Thus, on this issue, we remand for clarification, mindful of the fact that if the trial court’s statement were indeed a post-trial judicial gag order of the scope alleged by petitioners, it would trammel First Amendment values, and thus fail to pass Constitutional muster.
It must also be noted that petitioners in this appeal have also filed a motion for a writ of mandamus, presenting identical issues and arguments as addressed in issue two of this appeal. Since the issue is disposed of by this opinion, there is no need to address the merits of the writ of mandamus, which is DENIED.